Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This FINAL action is in response to Applicant’s amendment of 14 March 2022. Claims 1-20 are pending and have been considered as follows.
Response to Arguments
	Applicant’s arguments with respect to the Claim Objections to claims 9, 11 and 18 as set forth in the office action of 08 December 2021 have been considered and are NOT persuasive. Applicant has not amended claims 9, 11 and 18 accordingly to overcome the Claim Objections to claims 9, 11 and 18 as set forth in the office action of 08 December 2021. See Claim Objections below.
Applicant’s amendments and arguments with respect to the Claim Objections to claims 1, 4, 7, 14 and 19 as set forth in the office action of 08 December 2021 have been considered and are persuasive. Therefore, the Claim Objections to claims 1, 4, 7, 14 and 19 as set forth in the office action of 08 December 2021 have been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claims 2-3 under 35 USC 112(a) as set forth in the office action of 08 December 2021 have been considered and are persuasive. Therefore, the rejection of claims 2-3 under 35 USC 112(a) as set forth in the office action of 08 December 2021 have been withdrawn.
Applicant’s arguments with respect to the rejection of claims 15 and 18-20 under 35 USC 112(b) as set forth in the office action of 08 December 2021 have been considered and are NOT persuasive. Applicant has not amended claims 15 and 18 accordingly to overcome the rejection of claims 15 and 18-20 under 35 USC 112(b) as set forth in the office action of 08 December 2021. See 35 USC 112(b) below.
Applicant’s amendments and arguments with respect to the rejection of claims 1-14 and 16-17 under 35 USC 112(b) as set forth in the office action of 08 December 2021 have been considered and are persuasive. Therefore, the rejection of claims 1-14 and 16-17 under 35 USC 112(b) as set forth in the office action of 08 December 2021 have been withdrawn.
Applicant’s amendments and arguments with respect to the rejection of claims 1-20 under 35 USC 103 as set forth in the office action of 08 December 2021 have been considered but are moot because the new ground(s) of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claims 5 and 6 are objected to because of the following informalities:  “wherein the autonomous mission analysis user interface to provide” appears to be a typographical error and should be “wherein the autonomous mission analysis user interface provides”.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  “a tactile input from a user related one or more changes to aircraft operations” appears to be a typographical error and should be “a tactile input from a user related to one or more changes to aircraft operations”.  Appropriate correction is required.

Claims 9 and 18 are objected to because of the following informalities:  “alter to the first flight path to enter the second flight path” appears to be a typographical error and should be “alter the first flight path to enter the second flight path”.  Appropriate correction is required.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  “interpreting by the first inceptor, the tactile input from the user to as the one or more changes to the aircraft operations” appears to be a typographical error and should be “interpreting by the first inceptor, the tactile input from the user as the one or more changes to the aircraft operations”.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  “the one or more changes in the aircraft dynamics” appears to be a typographical error and should be “the one or more second changes to the aircraft dynamics”.  Appropriate correction is required.

Claim 20 is objected to because of the following informalities:  “the control associated with one or more changes …” in line 4 appears to be a typographical error and should be “the control associated with one or more changes to …”.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  “the one or more changes to the one or more changes to …” in line 5 appears to be a typographical error and should be “the one or more changes to”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 9 recite the limitations “cause the one or more processors of the second inceptor to (i) establish bidirectional communications with the first inceptor” (claim 1) and “establishing, by a second interceptor … bidirectional communications with the first inceptor” (claim 9). There is no support for the different inceptor(s) (225) to be in bidirectional communications with each other in the specification. Claims 5 and 17 recite the limitations “wherein the autonomous mission analysis user interface to provide, via the touch-based display screen, visual feedback related to the one or more changes to the aircraft operations and the one or more changes to the aircraft dynamics” (claim 5) and “providing, by the autonomous mission analysis user interface, visual feedback related to the one or more changes to the aircraft operations and the one or more changes to the aircraft dynamics” (claim 17). There is no support for the autonomous mission analysis user interface to provide visual feedback related to the one or more changes to the aircraft operations and the one or more changes to the aircraft dynamics in the specification.
Claims 2-4, 6-8 and 10-16 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1 and 9 are indefinite because of the recited limitations “the tactile input and the tactile input from the user”. It is unclear, to the Examiner, which tactile input Applicant is referring to by each of the two “the tact tactile input” recited. Examiner suggests amending “the tactile input and the tactile input from the user” in claims 1 and 9 to instead recite limitation “the tactile input received by the first inceptor and the tactile input received by the second inceptor” to clarify the confusion and keep an overall consistent language.

Claim 1 is indefinite because of the recited limitations “the one or more processors of first inceptor” and “the one or more processors of second inceptor” in the last two limitations of claim 1. It is unclear, to the Examiner, whether Applicant is referring to the same first inceptor and/or the same second inceptor or not. Examiner suggests amending “the one or more processors of first inceptor” and “the one or more processors of second inceptor” to instead recite limitations “the one or more processors of the first inceptor” and “the one or more processors of the second inceptor”.

Claim 2 is indefinite because of the recited limitation “the one or more processors of first inceptor” in line 2. It is unclear, to the Examiner, whether Applicant is referring to the same first inceptor or not. Examiner suggests amending “the one or more processors of first inceptor” to instead recite limitations “the one or more processors of the first inceptor”.
Claim 2 recites the limitation “the bidirectional communications with the computing system”. There is insufficient antecedent basis for such limitation in the claim since the corresponding previously recited limitation is “bidirectional communications with the autonomous flight system”. Examiner suggests amending either claim 1’s instance or claim 2’s instance to match each other in order to clarify the confusion and keep a consistent language.
Claim 2 recites the limitation “the information”. There is insufficient antecedent basis for such limitation in the claim since there is no previous recitation of “information” due to current amendments to claim 1.

Claim 3 recites the limitation “the information”. There is insufficient antecedent basis for such limitation in the claim since there is no previous recitation of “information” due to current amendments to claim 1.

Claim 6 is indefinite because of the recited limitation “the one or more changes to aircraft dynamics” in the last two lines. It is unclear, to the Examiner, whether Applicant is referring to the same aircraft dynamics previously recited or not. Examiner suggests amending “the one or more changes to aircraft dynamics” to instead recite limitations “the one or more changes to the aircraft dynamics”.

Claim 7 is indefinite because of the recited limitation “the one or more changes to the aircraft operations4865-8373-6335.1App. Serial No. 16/134,121Atty. Dkt. No. 111423-0367 including changes to at least one of a final destination, an intermediate destination, speed, a heading, climb, descent, and a turn”. Based on Examiner’s understanding of the specification (specifically from at least paragraphs [0047], [0049] and [0050]) and claim 1, changes to aircraft operations and changes to aircraft dynamics are distinguished by the above recited limitations. As such, it is unclear, to the Examiner, how the one or more changes to just the aircraft operations can4865-8373-6335.1App. Serial No. 16/134,121Atty. Dkt. No. 111423-0367 include all of changes to at least one of a final destination, an intermediate destination, speed, a heading, climb, descent, and a turn (e.g. then what do the one or more changes to the aircraft dynamics include?)4865-8373-6335.1App. Serial No. 16/134,121Atty. Dkt. No. 111423-0367.

Claim 8 is indefinite because of the recited limitation “instructions” in line 1. It is unclear, to the Examiner, whether Applicant is referring to the same instructions previously recited or not. Examiner suggests amending it to recite “the instructions” to clarify the confusion and keep an overall consistent claim language.

Claim 9 is indefinite because of the recited limitation “an autonomous flight system” in lines 4-5. It is unclear, to the Examiner, whether Applicant is referring to the same autonomous flight system previously recited in lines 1-2 or not. Examiner suggests amending it to recite “the autonomous flight system” to clarify the confusion.

Claim 11 recites the limitation “the bidirectional communications with the computing system”. There is insufficient antecedent basis for such limitation in the claim since the corresponding previously recited limitation is “bidirectional communications with the autonomous flight system”. Examiner suggests amending either claim 9’s instance or claim 11’s instance to match each other in order to clarify the confusion and keep a consistent language.
Claim 11 recites the limitation “the information”. There is insufficient antecedent basis for such limitation in the claim since there is no previous recitation of “information” due to current amendments to claim 9.
Claim 11 is indefinite because of the recited limitation “further comprising receiving, by the first inceptor via the bidirectional communications from the computing system, data identifying the information associated with the one or more changes in the aircraft dynamics to provide via the tactile output on the first inceptor to the user”. Based on claim 9’s previously recited limitations, the one or more changes to the aircraft dynamics are only related to the second inceptor (first inceptor is related to the one or more changes to the aircraft operations instead); as such, it is unclear, to the Examiner, why claim 11 makes it appear as if it is the first inceptor which is related to the one or more changes to the aircraft dynamics.

Claim 12 recites the limitation “the information”. There is insufficient antecedent basis for such limitation in the claim since there is no previous recitation of “information” due to current amendments to claim 1.

Claims 13-17 are indefinite because of the recited limitation of “The method of [9/13], [establishing/presenting/providing/establishing/providing] (respectively) …”. It is unclear, to the Examiner, what connects the preamble to the rest of the limitations in the claims. Examiner suggests amending all claims 13-17 to instead recite “The method of [9/13], further comprising [establishing/presenting/providing/establishing/providing] …”.

Claim 15 is indefinite because of the recited limitation “flight system”. It is unclear, to the Examiner, what exactly Applicant is referring to. For example, is Applicant referring to the autonomous flight system previously recited or a specific component (e.g. control(s)) of such autonomous flight system.
Claim 15 is indefinite because of the recited limitations “at least one of a rotary-wing or fixed-wing aircraft”. It is unclear, to the Examiner, whether Applicant is referring back to the same aircraft previously recited in claim 9 or not and/or whether a rotary-wing or fixed-wing aircraft is/are in any way connected to the aircraft previously recited in claim 9 (For example, claim 15 could be amended to recite “… for controlling the aircraft, wherein the aircraft is a rotary-wing or fixed-wing aircraft” or however else Applicant sees fit to overcome the indefiniteness).

Claim 18 is indefinite because of the recited limitation “the second inceptor one or more processors …”. It is unclear, to the Examiner, what completes the sentence. Examiner suggests amending it to recite “the second inceptor comprising one or more processors …”.
Claim 18 recites the limitation “the vehicle” in line 14. There is insufficient antecedent basis for such limitation in the claim (since all the previously recited limitations recite “aircraft”; Examiner notes that Applicant mentions “the vehicle” twice in claim 18, in line 14 and in line 19).

Claim 19 is indefinite because of the recited limitation “wherein the computing system is further configured to provide the information via at least one of a visual feedback or auditory feedback related to the adjustment to the aircraft operations”. It is unclear, to the Examiner, whether the computing system is directly providing the information via at least one of a visual feedback or auditory feedback (in which case, a 35 USC 112(a) might apply) or whether Applicant meant to instead recite to further provide, via the first inceptor,  the information via at least one of a visual feedback or auditory feedback related to the adjustment to the aircraft operations.

Claim 20 is indefinite because of the recited limitation “one or more changes aircraft operations or the one or more changes to the one or more changes to aircraft dynamics”. It is unclear, to the Examiner, whether Applicant is referring to the same one or more changes to the same aircraft operations and/or the same aircraft dynamics or not. Examiner suggests amending such limitation to instead recite “the one or more changes to the aircraft operations or the one or more changes to the aircraft dynamics”

Claims 4, 5, 10 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US20180362158A1) in view of Shapiro (US9132913B1) in further view of Zammit (US20160179327A1).
Regarding claim 1, Zhang discloses an apparatus (see at least abstract) comprising: a computing system housed in a vehicle, the computing system configured to execute an autonomous flight system (see at least Figure 1, Figure 12 and [0150]); and a first inceptor coupled with the computing system (see at least Figure 1, Figure 12, [0063]-[0065] and [0067]), the first inceptor (ii) receives, concurrent to the autonomous flight system of the vehicle operating in an autonomous mode, a tactile input from a user related to one or more changes to aircraft operations of the vehicle for a first flight path executed by the autonomous flight system, the first flight path having a first final destination (see at least [0003], [0015], [0034], [0038], [0086], [0088], [0092], [0105] and [0108]); and a second inceptor coupled with the computing system (see at least Figure 1, Figure 12, [0063]-[0065] and [0067]), the second inceptor (i) establishes bidirectional communications with the first inceptor and (iii) receives, concurrent to the autonomous flight system operating in the autonomous mode, a tactile input from the user related to one or more changes to aircraft dynamics of the vehicle for the first flight path (see at least [0003], [0015], [0034], [0038], [0086], [0088], [0092], [0105] and [0101]); wherein the tactile input received by the first inceptor and the tactile input received by the second inceptor cause the autonomous flight system on the computing system to: temporarily suspend the first flight path to enter a pilot directed autonomy mode, without the autonomous flight system disengaging the autonomous mode (see at least [0003], [0015], [0034], [0038], [0086], [0088], [0092], [0105], [0101] and [0108]), identify, in accordance with the one or more changes to the aircraft operations indicated via the tactile input from the user, an adjustment to the aircraft operations (see at least [0100], [0106], [0108], [0109], [0115] and [0117]);, identify, in accordance with the one or more changes to the aircraft dynamics indicated via the tactile input from the user indicated via the second input, an adjustment to the aircraft dynamics (see at least [0100], [0101], [0106], [0110], [0115] and [0117]); determine a second flight path for the vehicle based on the adjustment to the aircraft operations and the adjustment to the aircraft dynamics (see at least [0100], [0101], [0106], [0108]-[0110], [0115], [0117] and claim 18), the second flight path having a second final destination different from the first final destination of the first flight path (see at least [0086], [0107], [0122] and claim 18), and-2- 4819-7848-0886.1App. Serial No. 16/134,121Atty. Dkt. No. 111423-0367 (SK-07762-US)subsequently alter the first flight path to enter the second flight path after entry of the tactile input and the tactile input from the user into the autonomous flight system to continue the autonomous mode until reaching the second final destination of the second flight path (see at least [0086], [0100], [0101], [0106]-[0110], [0115], [0117], [0122] and claim 18).
Zhang discloses that the aircraft/vehicle may be locally controlled by an occupant within the aircraft/vehicle (see at least [0137] and [0138]); however, since Zhang does not explicitly disclose the first inceptor and the second inceptor being housed in a cockpit of the vehicle; Examiner, points to Shapiro to expedite prosecution. Zhang fails to explicitly disclose the first inceptor and the second inceptor being housed in a cockpit of the vehicle; wherein the instructions on the memory of the first inceptor when executed further cause the one or more processors of the first inceptor to provide, to the user, an output identifying the adjustment associated with the one or more changes to the aircraft operations while in the pilot directed autonomy mode, and wherein the instructions on the memory of the first inceptor when executed further cause the one or more processors of the second inceptor to provide, to the user, an output identifying the adjustment associated with the one or more changes to the aircraft dynamics while in the pilot directed autonomy mode. However, such matter is suggested by Shapiro (see at least Figure 4A, Col.8 lines 1-10; Col.8 lines 34-36; Col.8 lines 46-50; Col.9 lines 21-36; Col.24 line 58-Col.25 line 24; Col.28 line 44-Col.29 line 39; Col.30 lines 23-42; Col.31 line 10-Col.32 line 47; Col.33 line 61-Col.34 line 12 and Col.34 lines 41-61). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhang to incorporate the teachings of Shapiro which teaches the first inceptor and the second inceptor being housed in a cockpit of the vehicle; wherein the instructions on the memory of the first inceptor when executed further cause the one or more processors of the first inceptor to provide, to the user, an output identifying the adjustment associated with the one or more changes to the aircraft operations while in the pilot directed autonomy mode, and wherein the instructions on the memory of the first inceptor when executed further cause the one or more processors of the second inceptor to provide, to the user, an output identifying the adjustment associated with the one or more changes to the aircraft dynamics while in the pilot directed autonomy mode since they are both directed to control of aerial vehicle and incorporation of the teachings of Shapiro would increase safety by ensuring the operator/user is aware of necessary information/feedback related to adjustments associated with the changes inputted by the operator/user. While Zhang mainly focuses on control sticks (joysticks) as its first and second inceptors; Zhang also discloses that such control sticks could in fact be touch-screen displays (see at least Zhang [0068] and [0087]); as such, it would have been obvious to one of ordinary skill in the art that incorporation of the teachings of Shapiro as discussed above would in fact apply to and improve the overall system by increasing user awareness and thereby safety and reliability.
Zhang as modified by Shapiro does not explicitly disclose the first inceptor comprising one or more processors coupled with memory storing instructions that when executed cause the one or more processors of the first inceptor to (i) establish bidirectional communications with the autonomous flight system; the second inceptor comprising one or more processors coupled with memory storing instructions that when executed cause the one or more processors of the second inceptor to (ii) establish bidirectional communications with the autonomous flight system; wherein the instructions on the memory of the first inceptor when executed further cause the one or more processors of first inceptor provide, to the user, tactile output(s) associated with input(s) while in the pilot directed autonomy mode. However, such matter is suggested by Zammit (see at least Figure 1, Figure 2, [0065], [0067], [0069], [0073], [0075] and [0121]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhang as modified by Shapiro to incorporate the teachings of Zammit which teaches the inceptor(s) comprising one or more processors coupled with memory storing instructions that when executed cause the one or more processors of the inceptor(s) to establish bidirectional communications with the flight system; wherein the instructions on the memory of the inceptor(s) when executed further cause the one or more processors of inceptor(s) to provide, to the user, tactile output(s) associated with input(s) while in the pilot directed autonomy mode since they are all directed to control of aerial vehicle and incorporation of the teachings of Zammit would increase reliability and safety of the overall system by ensuring increased accuracy and making sure any necessary measure is taken to ensure that the user is aware of all appropriate output associated with the user’s inputs. Since, Zammit’s teachings are being used to modify the overall disclosure of Zhang as modified by Shapiro, it would have been obvious to one of ordinary skill in the art that such modification would result in the first inceptor comprising one or more processors coupled with memory storing instructions that when executed cause the one or more processors of the first inceptor to (i) establish bidirectional communications with the autonomous flight system; the second inceptor comprising one or more processors coupled with memory storing instructions that when executed cause the one or more processors of the second inceptor to (ii) establish bidirectional communications with the autonomous flight system; wherein the instructions on the memory of the first inceptor when executed further cause the one or more processors of first inceptor provide, to the user, tactile output(s) associated with input(s) while in the pilot directed autonomy mode to maximize the efficiency and reliability of the overall system.

Regarding claim 7, Zhang as modified by Shapiro and Zammit discloses the first inceptor to interprets the tactile input from the user as the one or more changes to the aircraft operations, the one or more changes to the aircraft operations-4- 4865-8373-6335.1App. Serial No. 16/134,121Atty. Dkt. No. 111423-0367including changes to at least one of a final destination, an intermediate destination, speed, a heading, climb, descent, and a turn (see at least Zhang [0100], [0101], [0106], [0108]-[0110], [0115] and [0117]).

Regarding claim 8, Zhang fails to disclose wherein instructions on the memory of the first inceptor when executed further cause the one or more processors of the first inceptor to provide a functionality of at least one control on a dashboard of the cockpit. However, such matter is suggested by Shapiro (see at least Col.8 lines 34-36; Col.24 line 58-Col.25 line 24; Col.28 line 44-Col.29 line 39; Col.30 lines 23-42; Col.31 line 10-Col.32 line 47; Col.33 line 61-Col.34 line 12 and Col.34 lines 41-61). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhang to incorporate the teachings of Shapiro which teaches wherein instructions on the memory of the first inceptor when executed further cause the one or more processors of the first inceptor to provide a functionality of at least one control on a dashboard of the cockpit since they are both directed to control of aerial vehicle and incorporation of the teachings of Shapiro would increase user awareness and thereby safety and reliability of the overall system.

Regarding claim 9, claim 9 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claim 10, Zhang as modified by Shapiro and Zammit discloses further comprising interpreting by the first inceptor the tactile input from the user to as the one or more changes to the aircraft operations (see at least Zhang [0003], [0015], [0034], [0038], [0086], [0088], [0092], [0105] and [0108]).

Regarding claim 11, claim 11 is commensurate in scope with claims 1 and 2. See above and below for rejection of claims 1 and 2 (excluding Roop).

Regarding claim 12, claim 12 is commensurate in scope with claim 3. See below for rejection of claim 3 (excluding Roop).

Regarding claim 18, Zhang discloses a system (see at least abstract), comprising: a computing system configured to execute an autonomous flight system (see at least Figure 1, Figure 2, [0003], [0015], [0034], [0047], [0063], [0133] and [0145]) the computing system comprising at least one processor and memory having instructions stored thereon that, when executed by the at least one processor, cause the autonomous flight system (see at least Figure 1, Figure 2, [0047], [0063], [0145] and [0147]). The rest of claim 18 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claim 19, claim 19 is commensurate in scope with claims 2 and 3. See below for rejection of claims 2 and 3 (excluding Roop).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US20180362158A1) in view of Shapiro (US9132913B1) in further view of Zammit (US20160179327A1) in yet further view of Roop (US20180057147A1).
Regarding claim 2, Zhang as modified by Shapiro discloses the tactile input from the user related to the one or more changes to the aircraft operations (see at least [0003], [0015], [0034], [0038], [0086], [0088], [0092], [0105] and [0108]).
Zhang as modified by Shapiro fails to disclose wherein the instructions on the memory of the first inceptor when executed further cause the one or more processors of first inceptor to receive data, via the bidirectional communications with the computing system, the data identifying the information associated with the tactile input to provide via the tactile output on the first inceptor 4865-8373-6335.1App. Serial No. 16/134,121Atty. Dkt. No. 111423-0367. However, such matter is suggested by Zammit (see at least Figure 1, Figure 2, [0065], [0067], [0069], [0073], [0075] and [0121]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhang as modified by Shapiro to incorporate the teachings of Zammit which teaches wherein the instructions on the memory of the first inceptor when executed further cause the one or more processors of first inceptor to receive data, via the bidirectional communications with the computing system, the data identifying the information associated with the tactile input to provide via the tactile output on the first inceptor since they are all directed to control of aerial vehicle and incorporation of the teachings of Zammit would increase reliability and safety of the overall system by ensuring increased accuracy and making sure any necessary measure is taken to ensure that the user is aware of all appropriate output associated with the user’s inputs.
Zhang as modified by Shapiro and Zammit does not explicitly disclose wherein the first inceptor is held in a first hand of the user and the second inceptor is held in a second hand of the user. However, such matter is suggested by Roop (see at least [0042]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhang as modified by Shapiro and Zammit to incorporate the teachings of Roop which teaches wherein the first inceptor is held in a first hand of the user and the second inceptor is held in a second hand of the user since they are all directed to control of aerial vehicle and incorporation of the teachings of Roop would increase user comfort.

Regarding claim 3, Zhang fails to disclose wherein the instructions on the memory of the first inceptor when executed further cause the one or more processors of the first inceptor to provide the information via at least one of visual feedback or auditory feedback. However, such matter is suggested by Shapiro (see at least Col.8 lines 1-10; Col.8 lines 34-36; Col.8 lines 46-50; Col.24 line 58-Col.25 line 24; Col.28 line 44-Col.29 line 39; Col.30 lines 23-42; Col.31 line 10-Col.32 line 47; Col.33 line 61-Col.34 line 12 and Col.34 lines 41-61). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhang to incorporate the teachings of Shapiro which teaches wherein the instructions on the memory of the first inceptor when executed further cause the one or more processors of the first inceptor to provide the information via at least one of visual feedback or auditory feedback since they are both directed to control of aerial vehicle and incorporation of the teachings of Shapiro would increase user awareness and thereby safety and reliability of the overall system.

Claims 4-6, 13-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US20180362158A1) in view of Shapiro (US9132913B1) in further view of Zammit (US20160179327A1) in yet further view of Cherepinsky (US20150314857A1).
Regarding claim 4, Zhang does not explicitly disclose a user interface having one or more processors, memory and a touch-based display screen housed in the cockpit. However, such matter is suggested by Shapiro (see at least Figure 4A, Col.8 lines 1-10; Col.8 lines 34-36; Col.8 lines 46-50; Col.9 lines 21-36; Col.24 line 58-Col.25 line 24; Col.28 line 44-Col.29 line 39; Col.30 lines 23-42; Col.31 line 10-Col.32 line 47; Col.33 line 61-Col.34 line 12 and Col.34 lines 41-61). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhang to incorporate the teachings of Shapiro which teaches a user interface having one or more processors, memory and a touch-based display screen housed in the cockpit since they are both directed to control of aerial vehicle and incorporation of the teachings of Shapiro would increase accuracy, reliability and user comfort.
Zhang as modified by Shapiro and Zammit does not explicitly disclose an autonomous mission analysis user interface, the autonomous mission analysis user interface communicatively coupled with the first inceptor, the second inceptor, and the autonomous flight system. However, such matter is suggested by Cherepinsky (see at least [0012], [0033]-[0036]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhang as modified by Shapiro and Zammit to incorporate the teachings of Cherepinsky which teaches an autonomous mission analysis user interface, the autonomous mission analysis user interface communicatively coupled with the first inceptor, the second inceptor, and the autonomous flight system since they are all directed to control of aerial vehicle(s) and incorporation of the teachings of Cherepinsky would increase useful options included for the user and as such increase user comfort and the overall reliability of the system. 

Regarding claim 5, Zhang fails to disclose wherein the user interface to provide, via the touch-based display screen, visual feedback related to the one or more changes to the aircraft operations and the one or more changes to the aircraft dynamics. However, such matter is suggested by Shapiro (see at least Col.8 lines 34-36; Col.24 line 58-Col.25 line 24; Col.28 line 44-Col.29 line 39; Col.30 lines 23-42; Col.31 line 10-Col.32 line 47; Col.33 line 61-Col.34 line 12 and Col.34 lines 41-61). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhang to incorporate the teachings of Shapiro which teaches wherein the user interface to provide, via the touch-based display screen, visual feedback related to the one or more changes to the aircraft operations and the one or more changes to the aircraft dynamics since they are both directed to control of aerial vehicle and incorporation of the teachings of Shapiro would increase user awareness and thereby safety and reliability of the overall system.
Zhang as modified by Shapiro and Zammit does not explicitly disclose the autonomous mission analysis user interface. However, such matter is suggested by Cherepinsky (see at least [0012], [0033]-[0036]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhang as modified by Shapiro and Zammit to incorporate the teachings of Cherepinsky which teaches the autonomous mission analysis user interface since they are all directed to control of aerial vehicle(s) and incorporation of the teachings of Cherepinsky would increase useful options included for the user and as such increase user comfort and the overall reliability of the system. 

Regarding claim 6, Zhang fails to disclose wherein the user interface to provide a functionality of at least one control on a dashboard of the cockpit, the at least one control associated with the one or more changes to the aircraft operations and the one or more changes to aircraft dynamics. However, such matter is suggested by Shapiro (see at least Col.8 lines 34-36; Col.24 line 58-Col.25 line 24; Col.28 line 44-Col.29 line 39; Col.30 lines 23-42; Col.31 line 10-Col.32 line 47; Col.33 line 61-Col.34 line 12 and Col.34 lines 41-61). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhang to incorporate the teachings of Shapiro which teaches wherein the user interface to provide a functionality of at least one control on a dashboard of the cockpit, the at least one control associated with the one or more changes to the aircraft operations and the one or more changes to aircraft dynamics since they are both directed to control of aerial vehicle and incorporation of the teachings of Shapiro would increase user awareness and thereby safety and reliability of the overall system.
Zhang as modified by Shapiro and Zammit does not explicitly disclose the autonomous mission analysis user interface. However, such matter is suggested by Cherepinsky (see at least [0012], [0033]-[0036]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhang as modified by Shapiro and Zammit to incorporate the teachings of Cherepinsky which teaches the autonomous mission analysis user interface since they are all directed to control of aerial vehicle(s) and incorporation of the teachings of Cherepinsky would increase useful options included for the user and as such increase user comfort and the overall reliability of the system.

Regarding claim 13, Zhang as modified by Shapiro and Zammit does not explicitly disclose establishing, by the first inceptor, bidirectional communications with an autonomous mission analysis user interface. However, such matter is suggested by Cherepinsky (see at least [0012], [0033]-[0036]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhang as modified by Shapiro and Zammit to incorporate the teachings of Cherepinsky which teaches establishing, by the first inceptor, bidirectional communications with an autonomous mission analysis user interface since they are all directed to control of aerial vehicle(s) and incorporation of the teachings of Cherepinsky would increase useful options included for the user and as such increase user comfort and the overall reliability of the system. The rest of claim 13 is commensurate in scope with claim 4. See above for rejection of claim 4.

Regarding claim 14, Zhang discloses changing the aircraft operations, the aircraft dynamics, or a trip profile without causing the autonomous flight system to disengage (see at least Zhang [0003], [0015], [0034], and [0133]).
Zhang does not explicitly disclose presenting, by the user interface, controls for changing the aircraft operations, the aircraft dynamics, or a trip profile. However, such matter is suggested by Shapiro (see at least Col.8 lines 34-36; Col.24 line 58-Col.25 line 24; Col.28 line 44-Col.29 line 39; Col.30 lines 23-42; Col.31 line 10-Col.32 line 47; Col.33 line 61-Col.34 line 12 and Col.34 lines 41-61). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhang to incorporate the teachings of Shapiro which teaches presenting, by the user interface, controls for changing the aircraft operations, the aircraft dynamics, or a trip profile since they are both directed to control of aerial vehicle and incorporation of the teachings of Shapiro would increase user awareness and thereby safety and reliability of the overall system.
Zhang as modified by Shapiro and Zammit does not explicitly disclose the autonomous mission analysis user interface. However, such matter is suggested by Cherepinsky (see at least [0012], [0033]-[0036]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhang as modified by Shapiro and Zammit to incorporate the teachings of Cherepinsky which teaches the autonomous mission analysis user interface since they are all directed to control of aerial vehicle(s) and incorporation of the teachings of Cherepinsky would increase useful options included for the user and as such increase user comfort and the overall reliability of the system.

Regarding claim 15, Zhang fails to disclose providing, by the user interface, at least one functionality of flight system for controlling at least one of a rotary-wing or fixed-wing aircraft. However, such matter is suggested by Shapiro (see at least Col.8 lines 34-36; Col.24 line 58-Col.25 line 24; Col.28 line 44-Col.29 line 39; Col.30 lines 23-42; Col.31 line 10-Col.32 line 47; Col.33 line 61-Col.34 line 12 and Col.34 lines 41-61). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhang to incorporate the teachings of Shapiro which teaches providing, by the user interface, at least one functionality of flight system for controlling at least one of a rotary-wing or fixed-wing aircraft since they are both directed to control of aerial vehicle and incorporation of the teachings of Shapiro would increase user awareness and thereby safety and reliability of the overall system.
Zhang as modified by Shapiro and Zammit does not explicitly disclose the autonomous mission analysis user interface. However, such matter is suggested by Cherepinsky (see at least [0012], [0033]-[0036]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhang as modified by Shapiro and Zammit to incorporate the teachings of Cherepinsky which teaches the autonomous mission analysis user interface since they are all directed to control of aerial vehicle(s) and incorporation of the teachings of Cherepinsky would increase useful options included for the user and as such increase user comfort and the overall reliability of the system.

Regarding claim 16, Zhang as modified by Shapiro and Zammit does not explicitly disclose establishing, by the second inceptor, bidirectional communications with the autonomous mission analysis user interface. However, such matter is suggested by Cherepinsky (see at least [0012], [0033]-[0036]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhang as modified by Shapiro and Zammit to incorporate the teachings of Cherepinsky which teaches establishing, by the second inceptor, bidirectional communications with the autonomous mission analysis user interface since they are all directed to control of aerial vehicle(s) and incorporation of the teachings of Cherepinsky would increase useful options included for the user and as such increase user comfort and the overall reliability of the system. 

Regarding claim 17, claim 17 is commensurate in scope with claim 5. See above for rejection of claim 5.

Regarding claim 20, claim 20 is commensurate in scope with claims 1, 6 and 13. See above for rejection of claims 1, 6 and 13, 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.M./Examiner, Art Unit 3667      

/FARIS S ALMATRAHI/Supervisory Patent Examiner, Art Unit 3667